Mr. Presiding J' lompson delivered the opinion of the cour 2. Bbokbbs, § 95*—when instruction supported hy the evidence. In an action to recover commissions for procuring an exchange of defendant’s Illinois land for Arkansas land, instructions given for defendant to the effect that if the jury believed plaintiffs were acting as the agents of Arkansas parties in procuring the exchange without disclosing that fact to defendant, the plaintiffs were not entitled to recover, held not erroneous for the reason there was no evidence in the record on which to base them, where the preponderance of the evidence tended to show that plaintiffs were endeavoring to sell Arkansas land to defendant and the trade of defendant’s land was only an incident to the sale of the Arkansas land. 3. New tbial, § 58*—when inadequacy of damages not ground for. A new trial for inadequacy of damages will not be allowed on the motion of the prevailing party when, in the judgment of the court, the verdict should have been against him. Scholeield, J., took no part in the decision of this case.